 



Exhibit 10.2
INTERVOICE, INC. 2005 STOCK INCENTIVE PLAN
SUMMARY OF STOCK OPTION GRANT
     You, the Optionee named below, have been granted the following option (the
“Option”) to purchase shares of the common stock, no par value per share (the
“Common Stock”), of Intervoice, Inc., a Texas corporation (“Intervoice”), on the
terms and conditions set forth below and in accordance with the Stock Option
Award Agreement (the “Agreement”) to which this Summary of Stock Option Grant is
attached and the Intervoice, Inc. 2005 Stock Incentive Plan (the “Plan”):

    Optionee Name:       Number of Option Shares Granted:       Type of Option:
      Grant Date:       Exercise Price Per Share:       Vesting Commencement
Date:

  Vesting Schedule:   The Option shall vest over a period of time and shares of
Common Stock subject to the Option shall become purchasable in full on the date
of the next annual meeting of shareholders, if Optionee is in the continuous
service on the Board of Intervoice or an Affiliate until such vesting date.

     You, by your signature as Optionee below, acknowledge that you (i) have
reviewed the Agreement and the Plan in their entirety and have had the
opportunity to obtain the advice of counsel prior to executing this Summary of
Stock Option Grant, (ii) understand that the Option is granted under and
governed by the terms and provisions of the Agreement and the Plan, and
(iii) agree to accept as binding all of the determinations and interpretations
made by the Committee with respect to matters arising under or relating to the
Option, the Agreement and the Plan.

          OPTIONEE:   INTERVOICE, INC.
 
       
 
  By:   H. Don Brown
 
(Signature of Optionee)
       
 
  Name:    
 
       
 
  Title:   Executive Vice President Human Resources

 



--------------------------------------------------------------------------------



 



INTERVOICE, INC. 2005 STOCK INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
     THIS AGREEMENT is made as of the Grant Date (as set forth on the Summary of
Stock Option Grant) between Intervoice, Inc., a Texas corporation
(“Intervoice”), and Optionee pursuant to the Intervoice, Inc. 2005 Stock
Incentive Plan (the “Plan”).
     WHEREAS, the Compensation Committee of the Board of Directors of Intervoice
with respect to an Option granted to an employee or the Board of Directors of
Intervoice with respect to an Option granted to an outside director (the
“Committee”) has authority to grant Options under the Plan to employees and
outside directors of and other individuals performing services for Intervoice
and its Affiliates; and
     WHEREAS, the Committee has determined to award Optionee the Option
described in this Agreement;
     NOW, THEREFORE, Intervoice and Optionee agree as follows:
     1. Effect of Plan and Authority of Committee. This Agreement and the Option
granted hereunder are subject to the Plan, which is incorporated herein by
reference. The Committee is authorized to make all determinations and
interpretations with respect to matters arising under or relating to the Plan,
this Agreement and the Option granted hereunder. Capitalized terms used and not
otherwise defined herein have the respective meanings given them in the Plan or
in the Summary of Stock Option Grant, which are attached hereto and incorporated
herein by this reference for all purposes.
     2. Grant of Option. On the terms and conditions set forth in this
Agreement, the Summary of Stock Option Grant and the Plan, as of the Grant Date,
Intervoice hereby grants to Optionee the option to purchase the number of shares
of Common Stock set forth on the Summary of Stock Option Grant at the Exercise
Price per share set forth on the Summary of Stock Option Grant (the “Option”).
The Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option, as provided in the Summary of Stock Option Grant. If the Option is
intended to be an Incentive Stock Option, it is agreed that the exercise price
is at least 100% of the Fair Market Value of a share of Common Stock on the
Grant Date (110% of Fair Market Value if Optionee owns stock possessing more
than 10% of the total combined voting power of all classes of stock of
Intervoice or any Affiliate, within the meaning of Section 422(b)(6) of the
Code). If this Option is intended to be an Incentive Stock Option, but the
aggregate Fair Market Value of Common Stock with respect to which Incentive
Stock Options granted to Optionee (including all options qualifying as incentive
stock options pursuant to Section 422 of the Code granted to Optionee under any
other plan of Intervoice or any Affiliate) are exercisable for the first time by
Optionee during any calendar year exceeds $100,000 (determined as of the date
the Incentive Stock Option is granted), this Option shall not be void but shall
be deemed to be an Incentive Stock Option to the extent it does not exceed the
$100,000 limit and shall be deemed a Nonqualified Stock Option to the extent it
exceeds that limit.
     3. Vesting. This Option may be exercised only to the extent it is vested on
the vesting dates in accordance with the Vesting Schedule set forth in the
Summary of Stock Option Grant. The vested percentage indicated in such Vesting
Schedule shall be exercisable, as to all or part of

2



--------------------------------------------------------------------------------



 



the vested shares, at any time or times after the respective vesting date and
until the expiration or termination of the Option. The vesting of this Option
may be accelerated in certain events as set forth in the Plan. The unvested
portion of this Option shall terminate and be forfeited immediately on the date
of Optionee’s termination of employment or service.
     4. Term.
     (a) Term of Option. This Option may not be exercised after the expiration
of seven years from the Grant Date (five years from the Grant Date if the Option
is an Incentive Stock Option and Optionee owns stock possessing more than 10% of
the total combined voting power of all classes of stock of Intervoice or any
Affiliate, within the meaning of Section 422(b)(6) of the Code, as of the Grant
Date). If the expiration date of this Option or any termination date provided
for in this Agreement shall fall on a Saturday, Sunday or a day on which the
executive offices of the Company are not open for business, then such expiration
or termination date shall be deemed to be the last normal business day of the
Company at its executive offices preceding such Saturday, Sunday or day on which
such offices are closed.
     (b) Early Termination. Except as provided below, this Option may not be
exercised unless Optionee shall have been in the continuous employ or service of
Intervoice or any Affiliate from the Grant Date to the date of exercise of the
Option. This Option may be exercised after the date of Optionee’s termination of
employment or service with Intervoice and its Affiliates only in accordance with
Section 7.5 of the Plan.
     5. Manner of Exercise and Payment. The Optionee (or his or her
representative, guardian, devisee or heir, as applicable) may exercise any
portion of this Option that has become exercisable in accordance with the terms
hereof as to all or any of the shares of Common Stock then available for
purchase by delivering to Intervoice written notice, in a form satisfactory to
the Committee, specifying:
     (a) the number of whole shares of Common Stock to be purchased together
with payment in full of the purchase price of such shares;
     (b) the address to which dividends, notices, reports, and other information
are to be sent; and
     (c) Optionee’s social security number or social insurance number.
Payment of the purchase price of the shares of Common Stock shall be made (i) in
cash, or by certified or cashier’s check payable to the order of Intervoice,
free from all collection charges, or (ii) by delivery of nonforfeitable,
unrestricted shares of Common Stock previously acquired by Optionee that have
been held for at least six months having an aggregate Fair Market Value as of
the date of exercise equal to the total exercise price, or (iii) by a
combination of cash (or certified or cashier’s check) and such already-owned
shares of Common Stock. Optionee also may elect to pay all or a portion of the
purchase price of such shares of Common Stock through a special sale and
remittance procedure pursuant to which Optionee shall concurrently provide
(A) irrevocable instructions to a broker-dealer to effect the immediate sale or
margin of a sufficient portion of the purchased shares and remit directly to
Intervoice, out of the sale proceeds available on the settlement date,
sufficient funds to cover the purchase price payable for the purchased shares

3



--------------------------------------------------------------------------------



 



plus all applicable taxes required to be withheld by reason of such exercise and
(B) an executed irrevocable option exercise form to Intervoice along with
instructions to Intervoice to deliver the certificates for the purchased shares
directly to such broker-dealer to complete the sale. This Option shall be deemed
to have been exercised on the first date upon which Intervoice receives written
notice of exercise as described above, payment of the purchase price and all
other documents, information and amounts required with respect to such exercise
under this Agreement and the Plan. Notwithstanding the foregoing provisions of
this Section 5, the Committee may, in its discretion, reject payment of the
purchase price of the shares of Common Stock subject to this Option in the form
of already-owned shares or through a sale and remittance procedure with a
broker-dealer in the event that the Committee determines that such payment forms
violate the provisions of applicable law or result in negative accounting
treatment to Intervoice.
     6. Withholding Tax. Promptly after demand by Intervoice, and at its
direction, Optionee shall pay to Intervoice or the appropriate Affiliate an
amount equal to the applicable withholding taxes due in connection with the
exercise of the Option. Pursuant to Section 15.5 of the Plan, such withholding
taxes may be paid in cash or, subject to the further provisions of this
Section 6 of this Agreement, in whole or in part, by having Intervoice withhold
from the shares of Common Stock otherwise issuable upon exercise of the Option a
number of shares of Common Stock having a value equal to the amount of such
withholding taxes or by delivering to Intervoice or the appropriate Affiliate a
number of previously acquired issued and outstanding shares of Common Stock
(excluding restricted shares still subject to a risk of forfeiture) having a
value equal to the amount of such withholding taxes. The value of any shares of
Common Stock so withheld by or delivered to Intervoice or the appropriate
Affiliate shall be based on the Fair Market Value (as defined in the Plan) of
such shares on the date on which the tax withholding is to be made. Optionee
shall pay to Intervoice or the appropriate Affiliate in cash the amount, if any,
by which the amount of such withholding taxes exceeds the value of the shares of
Common Stock so withheld or delivered. An election by Optionee to have shares
withheld or to deliver shares to pay withholding taxes shall be made in
accordance with administrative guidelines established by the Committee.
     7. Delivery of Shares. Delivery of the certificates representing the shares
of Common Stock purchased, upon exercise of this Option shall be made as soon as
reasonably practicable after receipt of notice of exercise and full payment of
the Exercise Price and any required withholding taxes. If Intervoice so elects,
its obligation to deliver shares of Common Stock upon the exercise of this
Option shall be conditioned upon its receipt from the person exercising this
Option of an executed investment letter, in form and content satisfactory to
Intervoice and its legal counsel, evidencing the investment intent of such
person and such other matters as Intervoice may reasonably require. If
Intervoice so elects, the certificate or certificates representing the shares of
Common Stock issued upon exercise of this Option shall bear a legend to reflect
any restrictions on transferability.
     8. Optional Issuance in Book-Entry Form. Notwithstanding the provisions of
Section 7, at the option of Intervoice and subject to its Bylaws and Charter,
any shares of Common Stock that under the terms of this Agreement are issuable
in the form of a stock certificate may instead be issued in book-entry form.
     9. Transferability. This Option is personal to Optionee and during
Optionee’s lifetime may be exercised only by Optionee or his or her guardian or
legal representative upon the events and in accordance with the terms and
conditions set forth in the Plan, and shall not be transferred

4



--------------------------------------------------------------------------------



 



except by will or by the laws of descent and distribution, nor may it be
otherwise sold, transferred, pledged, exchanged, hypothecated or otherwise
disposed of in any way (by operation of law or otherwise) and it shall not be
subject to execution, attachment or similar process. Any attempted sale,
transfer, pledge, exchange, hypothecation or other disposition of this Option
not specifically permitted by the Plan or this Agreement shall be null and void
and without effect.
     10. Notices. All notices between the parties hereto shall be in writing and
given in the manner provided in Section 15.7 of the Plan. Notices to Optionee
shall be given to Optionee’s address as contained in Intervoice’s records.
Notices to Intervoice shall be addressed to its General Counsel at the principal
executive offices of Intervoice as set forth in Section 15.7 of the Plan.
     11. Relationship With Contract of Employment or Services.
     (a) The grant of an Option does not form part of Optionee’s entitlement to
remuneration or benefit pursuant to his or her contract of employment or
services, if any, nor does the existence of a contract of employment or services
between any person and Intervoice or any Affiliate give such person any right or
entitlement to have an Option granted to him or any expectation that an Option
might be granted to him whether subject to any conditions or at all.
     (b) The rights and obligations of Optionee under the terms of his or her
contract of employment or other contract or agreement for services with
Intervoice or any Affiliate, if any, shall not be affected by the grant of an
Option.
     (c) The rights granted to Optionee upon the grant of an Option shall not
afford Optionee any rights or additional rights to compensation or damages in
consequence of the loss or termination of his or her office, employment or
service with Intervoice or any Affiliate for any reason whatsoever.
     (d) Optionee shall not be entitled to any compensation or damages for any
loss or potential loss which he or she may suffer by reason of being or becoming
unable to exercise an Option in consequence of the loss or termination of his or
her office, employment or service with Intervoice or any Affiliate for any
reason (including, without limitation, any breach of contract by Intervoice or
any Affiliate) or in any other circumstances whatsoever.
     12. Governing Law; Exclusive Forum; Consent to Jurisdiction. This Agreement
shall be governed by and construed in accordance with the internal laws (and not
the principles relating to conflicts of laws) of the State of Texas, except as
superseded by applicable federal law. The exclusive forum for any action
concerning this Agreement or the transactions contemplated hereby shall be in a
court of competent jurisdiction in Dallas County, Texas, with respect to a state
court, or the Dallas Division of the United States District Court for the
Northern District of Texas, with respect to a federal court. OPTIONEE HEREBY
CONSENTS TO THE EXERCISE OF JURISDICTION OF A COURT IN THE EXCLUSIVE FORUM AND
WAIVES ANY RIGHT HE OR SHE MAY HAVE TO CHALLENGE OR CONTEST THE REMOVAL AT ANY
TIME BY THE COMPANY OR ANY OF ITS AFFILIATES TO FEDERAL COURT OF ANY SUCH ACTION
HE OR SHE MAY BRING AGAINST IT IN STATE COURT.

5